Exhibit 10.8

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

[g20170511140456916827.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

J. Alexander M. Douglas, Jr.

President, Coca-Cola North America

 

 

P. O. Box 1734

Atlanta, GA  30301

______

404 676-4421

Fax 404-598-4421

 

March 31, 2017

 

J. Frank Harrison III

Chairman and Chief Executive Officer

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC  28211

 

Dear Frank,

This letter agreement sets forth the mutual understanding and agreement of
The Coca‑Cola Company, a Delaware corporation (“Company”), and Coca-Cola
Bottling Co. Consolidated, a Delaware corporation (“Bottler”), regarding certain
valuation adjustments agreed to by Company and Bottler and certain credits or
payments to be made by Company to Bottler in connection with (a) Bottler’s
acquisition of production facilities from Coca‑Cola Refreshments USA, Inc., a
Delaware corporation and a wholly-owned subsidiary of Company (“CCR”), and (b)
the conversion to the RMA (as defined below) of the bottle contracts authorizing
Bottler to manufacture, produce and package certain Company‑owned and –licensed
beverage products at its legacy production facilities.  Capitalized terms used
and not otherwise defined in this letter agreement have the respective meanings
ascribed to such terms in the RMA.

As you know, in order to strengthen the competitiveness of the Coca-Cola
finished goods production system and to support and enable each Regional
Producing Bottler to realize a reasonable return on capital invested in the
transfer sales businesses acquired as a result of each such Regional Producing
Bottler’s purchases of certain Regional Manufacturing Facilities from CCR
(“Expansion Facilities”), Company previously unilaterally determined that (a)
Bottler’s RMA would require the price for Authorized Covered Beverages produced
by Bottler and sold to other Regional Producing Bottlers to include [***]; and
(b) each other Regional Producing Bottler would be required under its Regional
Manufacturing Agreement with Company to include in the price for Authorized
Covered Beverages sold by it to Bottler [***].  In addition, to partially offset
the impact on Bottler of [***], Company previously agreed to provide certain
adjustments to the values attributed to the expansion transactions between CCR
and Bottler.

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

In lieu of the above-described approach, Company has determined to offer Bottler
a valuation adjustment discount (the “Expansion Facility Discount”) on the
purchase price for its Expansion Facilities.  Company and Bottler have agreed on
this Expansion Facility Discount approach and to an aggregate amount of the
Expansion Facility Discount of $33,141,884.75, which amount is subject to
adjustment as described below.  For purposes of clarity, the foregoing does not
include any adjustment amounts attributable to [***] at applicable Expansion
Facilities prior to January 1, 2017.

The portion of such Expansion Facility Discount attributable to each of the
Regional Manufacturing Facilities that have previously transferred or will
transfer to Bottler is set forth on Exhibit A.  The portion of the Expansion
Facility Discount attributable to the Regional Manufacturing Facilities that
will transition to Bottler on or after the date hereof will be applied at the
closing of each such transaction (each, a “Closing”).  Additionally, at the
Closing of Bottler’s acquisition of CCR’s Indianapolis and Portland Regional
Manufacturing Facilities (the “Indiana Production Closing”), the parties agree
to apply an additional adjustment (in addition to the portion of the Expansion
Facility Discount attributable to the Regional Manufacturing Facilities
transitioning to Bottler at such Closing), of $14,988,068.75, which amount
represents the portion of the Expansion Facility Discount attributable to all
Expansion Facilities that CCR has sold to Bottler prior to the date
hereof.  Except as noted in the preceding sentence, each such Expansion Facility
Discount will be made at the applicable Closing either by wire transfer of
immediately available funds to the account or accounts specified by Bottler in
writing or as a credit against amounts otherwise owed by Bottler at such
Closing.  Following each Closing, Company will recalculate the portion of the
Expansion Facility Discount attributable to the Expansion Facilities that were
transferred to Bottler at such Closing (and, in the case of the Indiana
Production Closing, the portion thereof attributable each of the Expansion
Facilities that CCR has sold to Bottler prior to the date hereof) based on the
net book value of the applicable Expansion Facilities as of the earlier of each
applicable Expansion Facility’s Closing date or December 31, 2016.  Company or
Bottler, as applicable, will pay to the other the difference between the amount
set forth on Exhibit A with respect to the applicable Expansion Facilities and
such recalculated amount as a part of the post-Closing adjustments contemplated
by the Asset Purchase Agreement(s) between CCR and Bottler applicable to such
Expansion Facilities.

The Bottler’s legacy Regional Manufacturing Facilities (“Legacy Facilities”)
will become subject to the terms of the RMA at the Indiana Production Closing,
including the terms regarding the pricing mechanisms described in Section 4 of
the RMA on transfer sales made by Bottler to other U.S. Coca-Cola
bottlers.  Company has also agreed, where applicable, to provide certain
Regional Producing Bottlers (including Bottler) with a credit or payment (the
“Legacy Facility Credit”) to compensate such Regional Producing Bottlers for the
loss of margins historically earned on sales of Authorized Covered Beverages
produced by each such Regional Producing Bottler at its Legacy Facilities prior
to implementation of the pricing mechanisms described in Section 4 of the RMA.  

 

The Legacy Facility Credit for Bottler will be calculated by Company following
the date hereof in accordance with the formula Legacy Facility Credit = [X]/[Y],
where “[X]” is the pretax

 

Classified – Confidential

 

2

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

annual return earned by Bottler on historical sales of Authorized Covered
Beverages produced at the Legacy Facilities (the “Exports Return”), net of the
cost difference to Bottler under the pricing set forth in the RMA for Bottler’s
purchases for distribution in the First-Line Territory of Authorized Covered
Beverages produced by other Regional Producing Bottlers (the “Imports Cost
Difference”), and “[Y]” is [***].  For purposes of the foregoing formula, (a)
the Exports Return will be an amount equal to (i) Bottler’s annual net revenue
on sales to other U.S. Coca-Cola Bottlers of Authorized Covered Beverages
produced at the Legacy Facilities (calculated as Bottler’s historic price by SKU
in 2016 for such sales after any applicable deducts, credits, or other
adjustments provided to the buyer multiplied by Bottler’s annual sales volume by
SKU for all such transfer sales), less (ii) Bottler’s actual manufacturing cost
of goods (calculated as Bottler’s standard manufacturing cost of goods per
physical case in accordance with the NPSG Standard Methodology (as defined
below) multiplied by Bottler’s annual sales volume by SKU for all such transfer
sales), less (iii) Bottler’s centrally managed production expenses (calculated
based on the per case rate agreed by Company and Bottler multiplied by Bottler’s
2016 annual sales volume by SKU for all such transfer sales), less (iv)
Bottler’s actual freight cost for such sales (calculated per physical case in
accordance with the NPSG Standard Methodology multiplied by Bottler’s annual
sales volume by SKU for all such transfer sales); and (b) the Imports Cost
Difference will be an amount equal to the sum of (i) (A) the difference between
the actual manufacturing costs by SKU in 2016 of Authorized Covered Beverages
purchased by Bottler from other applicable Regional Producing Bottlers’
Expansion Facilities (calculated in accordance with the NPSG Standard
Methodology) and the price for such Authorized Covered Beverages under the
Finished Goods Supply Agreements between CCR and Bottler in effect during 2016,
multiplied by (B) the volume of Authorized Covered Beverages by applicable SKU
purchased in 2016 by Bottler for distribution in its legacy territory from other
Regional Producing Bottlers’ Expansion Facilities, plus (ii) (A) the difference
between the historic price by SKU in 2016 charged to Bottler by other Regional
Producing Bottlers for Authorized Covered Beverages in Bottler’s legacy
distribution territory and the actual manufacturing costs of such Authorized
Covered Beverages purchased by Bottler from such other Regional Producing
Bottlers’ legacy facilities (calculated in accordance with a standard
methodology as determined by the NPSG), multiplied by (B) the volume of
Authorized Covered Beverages by applicable SKU purchased by Bottler in 2016 for
distribution in its legacy territory from other Regional Producing Bottlers’
legacy facilities.  As used herein, “NPSG Standard Methodology” means the
standard methodology determined by the NPSG to calculate [***].

 

Company and Bottler will work together in good faith to calculate the Legacy
Facility Credit in accordance with the foregoing formula as promptly as
reasonably practicable following the date hereof, and such Legacy Facility
Credit will be paid to Bottler at such time and in such manner as Company and
Bottler may mutually reasonably agree following the date hereof.

 

As used herein, “RMA” means, collectively, each Initial Regional Manufacturing
Agreement and each Regional Manufacturing Agreement executed by Bottler (or any
of Bottler’s Affiliates) and Company prior to the date hereof and each Initial
Regional Manufacturing Agreement and Regional Manufacturing Agreement executed
by Bottler (or any of Bottler’s Affiliates) and Company following the date
hereof, as any of the foregoing may be amended or supplemented from time to
time.

 

 

Classified – Confidential

 

3

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of the foregoing by signing where indicated
below and returning it to us.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

Classified – Confidential

 

4

--------------------------------------------------------------------------------

 

Sincerely,

/s/ J. A. M. Douglas, Jr.                    

J. A. M. Douglas, Jr.

President, Coca-Cola North America
and Authorized Signatory for CCR

 

 

Accepted and Agreed to
On Behalf of Bottler:

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By: /s/ James E. Harris                      

Name:  James E. Harris

Title:  Executive Vice President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ALLOCATION OF EXPANSION FACILITY DISCOUNT

AMONG EXPANSION FACILITIES

 

[g20170511140456961828.jpg]

 

Classified - Confidential